Mr. Justice Thomson, dissenting: It was incumbent on the plaintiff to prove by a preponderance of the evidence that at the time he was struck and injured by the truck in question, it was being used by Fotre within the scope of his employment; that he was engaged in some duty he owed the defendant as its employee and was. not driving his truck on an errand, or for some purpose, of his own. It being established that Fotre was the defendant’s employee and that the truck he was driving belonged to it, a legal presumption arose, to the effect that when the truck injured the plaintiff it was being used in the course of the defendant’s. business. In this manner, a prima facie case was made out for the plaintiff on the issue involved. The burden of going forward with the evidence on this issue then shifted to the defendant. In my opinion, the evidence thereupon submitted by the defendant was clearly to the effect that the truck was not being used by Fotre in the course of its business, when the plaintiff was injured. The testimony of the defendant’s witnesses showed that at that time there was no wood in the truck and that Fotre had delivered the wood he removed from defendant’s plant at the request of one of its employees, at the home of the latter, some time before plaintiff was injured. There is no evidence to the contrary in the record. The evidence is further to the effect that after the wood had been delivered Fotre and Dominick started out on a “frolic of their own,” to use the frequently quoted phrase of Baron Parke in Joel v. Morison, 6 C. & P. 501. The question whether the truck was being used in the course of defendant’s business, in the operation involving the hauling of the wood, is really immaterial. The plaintiff was not injured in the course of that operation. After that matter had been concluded, Fotre, in my opinion, clearly passed beyond the limits of his master’s work and went about his own personal affairs. He and Dominick started on an entirely new and independent journey which had nothing at all to do with their employment They went to the place where Dominick lived and there they spent an hour and a half eating and drinking and then they started out in search of a barber shop where they might procure a Saturday afternoon shave. The first one they went to was full and so they drove on, and while they were on their way to another, plaintiff was injured. Of course, as was held in Chicago Consolidated Bottling Co. v. McGinnis, 86 Ill. App. 38, if a servant, in driving his-master’s vehicle on his master’s business, chooses an indirect route, even for some purpose of his own, and is yet engaged in performing the master’s work in such indirect manner, the master may still be liable. But the evidence submitted by the defendant, to meet the legal presumption, with the help of which plaintiff had established his prima facie case, showed clearly, in my opinion, that this is not a case in which the servant went in a roundabout way to perform his master’s business. Fotre and Dominick were using the truck in the course of their own affairs solely, when they ran into the plaintiff, and they had been so engaged for some time before that. In my opinion the facts established by the evidence in the case at bar make it a stronger case for defendant than any of the cases of Orr v. Thompson Coal Co., 219 Ill. App. 116 (opinion by Mr. Justice Heard, now a member of our Supreme Court); Cohen v. Fayette, 233 Ill. App. 458, decided by the second division of this court, in which the Supreme Court denied certiorari (after which, the order of reversal in this court was changed to one reversing and remanding); Szszatkowski v. Peoples Gas Light & Coke Co., 209 Ill. App. 460; or Navratel v. Curtis Door & Sash Co., 214 Ill. App. 627, the latter affirmed by our Supreme Court in 290 Ill. 526, in all of which it was held the master could not be held liable because, at the time the injuries there involved were inflicted, the servant had departed from the performance of his master’s business and was engaged in the pursuit of his own affairs. This is not a case where the evidence, submitted by the defendant to meet the prima facie case established by the plaintiff, is a denial of evidence which went to make the plaintiff’s prima facie case. That prima facie case on the real issue between the parties was made out by a legal presumption which arose as a result of the facts of ownership of the truck and employment of Fotre, which facts were not controverted. And the evidence, submitted by the defendant to overcome that legal presumption, stands in this record without contradiction. In that situation, what our Supreme Court said in Shannon v. Nightingale, 321 Ill. 168, in my opinion, does not apply. As the record stood in the case at bar, at the close of all the evidence, I am of the opinion the trial court erred in denying defendant’s motion for a directed verdict. But even if it should be considered that what the Supreme Court said in the Shannon case does apply to the facts involved here, I am further of the opinion that the verdict and judgment for the plaintiff are against the manifest weight of the evidence. As already noted, the evidence as to the doings of Fotre and Dominick, up to the time plaintiff was injured, stands in the record without contradiction. The plaintiff contends that as Fotre was contradicted as to the direction he was driving his truck on Wahash Avenue when he turned into Twenty-Second Street, his story as to what he had been doing since leaving the defendant’s plant, was for the jury, and that the jury would be justified in refusing to believe that story as it was not corroborated by other credible evidence. But there was evidence of other circumstances, which did corroborate Fotre’s story as to what he had been doing between noon and 3:15 o ’clock. That there was a lot of wood at the defendant’s plant, the refuse from some remodeling work that had been done, which defendant was glad to get rid of and which the men were at liberty to take, much of which they had taken away in defendant’s trucks at different times, is not contradicted. That Fotre had been doing something beside driving his truck to the garage, between the time he left defendant’s plant about noon and the time he ran into the plaintiff on Twenty-Second Street just around the corner from Wabash Avenue, about 3:15 o’clock, is certain. And that he had been where he had some drinks is also certain. There is nothing about Fotre’s story that makes it incredible as counsel for plaintiff contend. On the contrary, it seems quite the opposite. The question of whether the truck was being driven north or south on Wabash Avenue, when it turned into Twenty-Second Street, is quite immaterial. Even if it was being driven south, it was not on the way to the garage as plaintiff attempts to make out. The uncontradicted evidence is that Fotre and Dominick were trying to find a barber shop where they could get shaved without waiting. In so doing they were not acting within either the real or apparent scope of their employment or their employer’s business. The liability of a master for the consequences of the negligent acts of his servant is a vicarious one, and the law prescribing the limits of that liability are well established. By a long line of decisions in this State and in other jurisdictions, it has come to be the law that the doctrine of the liability of the master for the wrongful acts of his servant, is predicated upon the ■maxims “respondeat superior” and “qui facit per alium, facit per se.” It rests upon the doctrine of agency. The universal test of the master’s liability is whether there was authority, express or implied, for doing the act; that is, Was it done in the course and within the scope of the servant’s employment? If it be done in the course of and within the scope of the employment, the master will be liable for the act, whether negligent, fraudulent, deceitful, or an act of positive malfeasance. But a master is not liable for every wrong which the servant may commit during the continuance of the employment. The liability can only occur when that which is done is within the real or apparent scope of the master’s business. Applying the law as thus laid down to the facts presented in this case, I am unable to concur in the decision as announced in the foregoing opinion. I do not disagree with what is said in that opinion on the question of the amount of the damages and the action of the trial court in permitting the X-ray plates to go to the jury, but, on the merits, under the law as applied to the facts which are not disputed in the record, I am of the opinion that the defendant is not responsible in damages for the injuries caused to the plaintiff by the servant’s negligence, as the latter is clearly shown not to have been acting within the course of his employment when the plaintiff received the injuries complained of.